Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 1 of 10

a

JTW: 10.06.20

  

US. Departrfetit fofustice
_ U.S. DISTRICT COURT
United seRtéstAttora&nyY LARD

couBhcek PM |: 33

deel lakoe

LEENA O Ur FILE

 

Christine Goo Mailing Address: Office Locatiof\T B ALT IMOFQIRECT: 410-209-4924
Assistant Untied States Attorney 36 & Charles Street, 4th Floor 36 S. Charles Street, 4th Floor MAIN: 410-209-4800
Christine. Goo@usdoj.gov Baltimore, MD 21201 Baltimars 21204 DEP iy‘ 10-962-0717

October 7, 2020

Marshall T. Henslee

The Law Office of Marshall T. Henslee, LLC
606 Baltimore Avenue

Suite 301

Towson, Maryland 21204

Re: United States v. Eric Anderson
Criminal No. RDB 19-0553

 

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Eric Anderson (hereinafter “Defendant”), by
the United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by October 25, 2020 it will be deemed withdrawn. The terms of the
Agreement are as follows:

Offense(s) of Conviction

1, The Defendant agrees to plead guilty to céunt One of the Superseding Information,
which charges the Defendant with Possession of a Firearm in Furtherance of a Drug Trafficking
Crime, in violation of 18 U.S.C. 924(c). The Defendant admits that the Defendant is, in fact, guilty
of the offenses and will so advise the Court.

ews ma,

(Eléments of the Offense{s}

 

2. The elements of the offense(s) to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case went to trial, are as follows:

a. That, on or about the time alleged in the Indictment, in the District of Maryland,
the Defendant committed a drug trafficking crime. as charged in Count 2 of the
Indictment, and;

b. That the Defendant knowingly possessed a firearm in furtherance of that crime.

Rev. August 2018
, Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 2 of 10

Penalties

3. The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

Count Statute Mifiimum Maximum | Supervised | Maximum | Special
ou Sentence Sentence Release Fine Assessment
18 U.S.C. ;
1 § 924(c)(1)(A) (5 years ; Life 5 years $250,000 $100
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

c. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f, Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 882] (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office. .

Rev, August 2018
Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 3 of 10

Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community, Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

€. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

Rev. August 2018
Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 4 of 10

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequetices.

Aavisory Senicncing Guidelines Apply

S, The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(6)() and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference hercin.

a. This Office and the Defendant agree, that the Defendant is a career offender
because he was at least eighteen years old at the time the defendant committed the instant offense
of conviction; that the instant offense of conviction is a felony that is a controlled substance
offense; and the defendant has at least two prior felony convictions of a controlled substance
offense. U.S.S.G. §4B1.1(a). Further, this Office and the Defendant further agree that, pursuant
to U.S.S.G. § 2K2.4(c) and §4B1.1(c)(3), the guideline range is 262-327 months. This Office does
not oppose a 2-level reduction in the Defendant’s adjusted offense level pursuant to U.S.S.G. §
3E1.1(a), based upon the Defendant’s apparent prompt recognition and affirmative acceptance of
personal responsibility for the Defendant’s criminal conduct. This Office agrees to make a motion
pursuant to U.S.S.G. § 3E1.1(0) for an additional 1-level decrease in recognition of the
Defendant’s timely notification of the Defendant’s intention to enter a plea of guilty. This Office
may oppose any adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1(a) and may
decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if the Defendant: (i) fails to admit each
and every item in the factual stipulation; (ii) denies involvement in the offense; (iii) gives

Rev. August 2018
Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 5 of 10

conflicting statements about the Defendant’s involvement in the offense; (iv) is untruthful with the
Court, this Office, or the United States Probation Office; (v) obstructs or attempts to obstruct
justice prior to sentencing; (vi) engages in any criminal conduct between the date of this
Agreement and the date of sentencing; (vii) attempts to withdraw the plea of guilty; or (vili)
violates this Agreement in any way.

7. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

8. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for’s teasonable serfence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right to
bring to the Court’s attention all information with respect to the Defendant’s background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including the
conduct that is the subject of any counts of the Indictment. At the time of sentencing, this Office
will move to dismiss any open counts against the Defendant.

Waiver of. AD peal

 

9. __ In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291
or any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever, This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fal! within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

i. The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

ii. This Office reserves the right to appeal any sentence below a
statutory minimum.

Rev. August 2018
Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 6 of 10

#

c. The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Forfeiture

10. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

11. Specifically, but without limitation on the Government’s night to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or asscts derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant's illegal activities: a black Springficld model XD40
semi-automatic handgun with serial #US469131.

12. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

13. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

14. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

15. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,

Rev. August 2018
Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 7 of 10

state, or local law; will acknowledge guilt to the probation officer and the Court, will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

16. Ef the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 1 1(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea.. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Not a Party

17. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

18. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement,
please sign and have the Defendant sign the original and return it to me promptly.

Rev. August 2018
Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 8 of 10

Very truly yours,

Robert K. Hur
United States Attorney

is) <r
Christine Goo
Assistant United States Attorney

 

I have read this Agreement, including the Sealed Supplement, and carefully reviewed
every part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, 1
have reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not
wish to change any part of it. Iam completely satisfied with the representation of my attorney.

ae

 

o oe
“ : Lon
jefizf Zo AE toe :
Date Eric Anderson

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

slate Wilh, OZ

Date Marshall Henslee, Esquire

Rev. August 2018
Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 9 of 10

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

On August 5, 2019, a Baltimore Police aviation unit observed a line of approximately 60
people, purchasing controlled dangerous substances from a male, S.A., in the 1700 block of North
Carey Street, Baltimore, Maryland. Prior to serving these drug customers, S.A. exited an Infiniti
SUV. Other Baltimore Police Officers were directed to the Infiniti SUV and observed the driver
of the Infiniti, Eric Anderson, exit the vehicle. Officers approached Anderson who immediately
fled on foot. Anderson was detained after a foot pursuit. The Infiniti SUV was scanned by a K9
unit and the K9 alerted positive to the presence of narcotics in the vehicle. A key to the Infiniti,
recovered from Anderson, was used to enter the Infiniti and open the glovebox in the vehicle.
Officers recovered from the glovebox a large sum of US currency, and an unloaded black
Springfield model XD40 semi-automatic handgun with serial #US469131. In the center console
were four bags: two contained 50 gel caps with a fentanyl mixture, a third bag contained 70 gel
caps of a fentanyl mixture, and a fourth bag contained 49 plastic jugs of fentanyl and heroin
mixture.

The Defendant agrees that, on August 5, 2019, he knowingly possessed the Springfield
mode! XD40 semi-automatic pistol in furtherance of a drug trafficking crime, to wit: the possession
with the intent to distribute the recovered controlled substances. The Defendant also agrees that
the Springfield model XD40 semi-automatic pistol satisfies the definition of a firearm under 18
U.S.C. § 921(a)(3), and that the firearm was not manufactured in Maryland and thus the firearm
moved in and affected interstate commerce. Finally, the parties stipulate that the substances
possessed by the Defendant contained detectable amounts of fentanyl, Schedule I controlled
substances, and that the Defendant intcnded to distribute those substances.

All of these events took place in Maryland.

Rev. August 2018
. Case 1:19-cr-00553-RDB Document 35 Filed 10/21/20 Page 10 of 10

SO STIPULATED:

ere

Christine Goo —
Assistant United States Attorney

 

Eric Anderson
Defendant

WL IE

Marshall Henslee
Counsel for Defendant

Rev. August.2018:
10
